

	

		III

		109th CONGRESS

		2d Session

		S. RES. 387

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. Coleman (for

			 himself, Mr. Smith,

			 Mr. Voinovich, Mr. Coburn, and Mr.

			 Kyl) submitted the following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Recognizing the need to replace the United

		  Nations Human Rights Commission with a new Human Rights

		  Council.

	

	

		Whereas the United Nations Human Rights Commission

			 (hereinafter UNHRC) has lost its credibility as an instrument

			 for the promotion or protection of human rights, instead allowing repressive

			 regimes to shield themselves from criticism for their human rights

			 violations;

		Whereas Secretary-General Kofi Annan has also acknowledged

			 that, the Commission’s declining credibility has cast a shadow on the

			 reputation of the United Nations system;

		Whereas the primary deficiency of the Human Rights

			 Commission is directly related to its membership, where 6 of the 53 current

			 members, namely China, Cuba, Eritrea, Saudi Arabia, Sudan, and Zimbabwe, are

			 listed as the worst human-rights abusers by Freedom House, and many other

			 members have serious deficiencies concerning commitments to democracy and human

			 rights according to the Department of State Country Reports on Human Rights

			 Practices;

		Whereas the lack of membership criteria of the UNHRC,

			 particularly when combined with the relatively large membership of 53

			 countries, hinders efforts to filter out countries with poor human rights

			 records from membership;

		Whereas the UNHRC spends a disproportionate amount of time

			 vilifying Israel, its primary target for criticism, but fails to direct such

			 sustained criticism at states engaged in the systematic abuse of human rights,

			 with 30 percent of all country-specific resolutions critical of human rights

			 records over the history of the UNHRC have been directed at Israel alone, while

			 there has never been a single such resolution on China, Syria, or

			 Zimbabwe;

		Whereas the UNHRC has consistently failed to take decisive

			 action against member states implicated in the massive violation of human

			 rights, which is evidenced by the fact that the UNHRC has never held a special

			 emergency session on Sudan despite millions of deaths over 2 decades in Sudan,

			 but the UNHRC has held a special sitting to criticize Israel on the death of

			 Sheikh Ahmed Yassin, the leader of Hamas;

		Whereas the UNHRC only meets for 6 weeks each year,

			 providing the UNHRC with insufficient time to review and take action against

			 the most flagrant human rights violators;

		Whereas Israel has been consistently discriminated against

			 by being denied full participatory rights in regional group meetings associated

			 with the operation of the UNHRC, while non-United Nations members such as the

			 Holy See (WEOG) and the Palestinian observer participate in these

			 meetings;

		Whereas the overwhelming failures of the UNHRC led to an

			 international consensus that it must be abolished and replaced with a new Human

			 Rights Council, and the United Nations Summit Outcome Document, signed by all

			 United Nations member states in September 2005, stated that Pursuant to

			 our commitment to further strengthen the United Nations human rights machinery,

			 we resolve to create a Human Rights Council. The Council will be responsible

			 for promoting universal respect for the protection of all human rights and

			 fundamental freedoms for all, without distinction of any kind and in a fair and

			 equal manner. The Council should address situations of violations of human

			 rights, including gross and systematic violations and make recommendations

			 thereon. It should also promote effective coordination and the mainstreaming of

			 human rights within the United Nations system.; and

		Whereas efforts by the United States and other committed

			 democracies to carry out the mandate of the Summit Document to create a new

			 credible Human Rights Council have been strongly opposed by human rights

			 abusers at the United Nations: Now, therefore, be it

		

	

		That—

			(1)the United States

			 remains strongly committed to the creation of a new Human Rights Council to

			 replace the discredited United Nations Human Rights Commission (hereinafter

			 UNHRC), and the proposal for such a Council should work to

			 assure the integrity of its membership as well as provide a strong mandate for

			 action;

			(2)the Senate urges

			 the President to use the present opportunity that has been generated by the

			 international recognition of the need to replace the current UNHRC, and to

			 refrain from supporting any proposal for a Human Rights Council that would

			 result either in only cosmetic changes or changes that would even further

			 degrade the membership and mandate of the current UNHRC;

			(3)the Senate urges

			 the President and the governments of other member countries of the United

			 Nations to continue with negotiations for the creation of a Human Rights

			 Council that is a credible human rights institution; and

			(4)it is the sense

			 of the Senate that an acceptable proposal for a credible Human Rights Council

			 would—

				(A)establish

			 criteria for membership that would serve to exclude the worst human rights

			 abusers, and such criteria would include, but should not be limited to, the

			 automatic exclusion of member countries that are subject to Security Council

			 sanctions;

				(B)include a

			 provision allowing full participation by Israel in all operations associated

			 with the Council;

				(C)set a size limit

			 that is consistent with the goal of ensuring that only countries that respect

			 human rights are members of the primary human rights body of the United

			 Nations;

				(D)establish a human

			 rights review requirement that is tied to a mandatory outcome and takes place

			 prior to elections for membership;

				(E)exclude any

			 provision that prevents the consecutive election of member countries to the

			 Council; and

				(F)utilize a formula

			 for the distribution of membership among United Nations member countries that

			 gives priority to countries that respect human rights, while also giving

			 consideration to geographical distribution, the representation of different

			 forms of civilization, and the principal legal systems.

				

